United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 29, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60610
                           Summary Calendar


OLUWAFEMI ADEBOLA KYKOYI,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A28 327 914
                         --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Oluwafemi Adebola Kukoyi, a native and citizen of Nigeria

seeks review of the BIA’s denial of his request for discretionary

relief pursuant to former § 212(c) of the Immigration and

Naturalization Act.    As we do not have jurisdiction, we dismiss

the petition.

     Kukoyi pleaded guilty in 1987 to sexually molesting his

step-daughter.    Adjudication was deferred and he was placed on

probation for ten years.    The offense of which Kukoyi was

convicted constitutes sexual abuse of a minor, see United States

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60610
                                  -2-

v. Zavala-Sustaita, 214 F.3d 601, 604 (5th Cir. 2000), which is

an aggravated felony under the Illegal Immigration Reform and

Immigrant Responsibility Act (IIRIRA).      See 8 U.S.C.

§ 1101(a)(43)(A); United States v. Rayo-Valdez, 302 F.3d 314,

315-16 (5th Cir. 2002).   Accordingly, we do not have jurisdiction

to review his petition.   See 8 U.S.C. § 1252(a)(2)(C); Nehme v.

INS, 252 F.3d 415, 420 (5th Cir. 2001).

     We decline to consider Kukoyi’s assertion that he is not an

alien.   He admitted in the removal proceedings that he was

neither a citizen nor national of the United States, and he

contested his status for the first time in his reply brief.        See

Goonsuwan v. Ashcroft, 252 F.3d 383, 390 n.13 (5th Cir. 2001);

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).       We

similarly do not consider the    documents he provided as they were

not part of the record, see Goonsuwan, 252 F.3d at 390 n.15, and

which, in any event, do not demonstrate that he is a United

States national.

     We reject Kukoyi’s argument that the current definition of

aggravated felony does not apply to his 1987 conviction.        See

8 U.S.C. § 1101(a)(43); Alfarache v. Cravener, 203 F.3d 381, 384

(5th Cir. 2000).   Further, his deferred adjudication constituted

a conviction for purposes of IIRIRA.     See Moosa v. INS, 171 F.3d

994, 1005 (5th Cir. 1999).

     DISMISSED.